Citation Nr: 0506778	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for post-
traumatic stress disorder (PTSD).  

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel














INTRODUCTION

The veteran had active military service from August 1983 to 
December 1986. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which determined that the veteran had not submitted new 
and material evidence in order to reopen his claim of service 
connection for PTSD. 

The veteran's claim was remanded in August 2003.

In the veteran's May 2002 Substantive Appeal, he asserted 
that he wished to have a Board hearing at a local VA office 
before a member of the Board.  In June 2002, the RO wrote to 
the veteran and sent him an appeal hearing option form.  The 
letter specifically informed the veteran that if the RO did 
not hear from the veteran within 60 days that it would assume 
he did not wish to have a personal hearing.  The veteran did 
not mention the hearing in subsequent correspondence.  


FINDINGS OF FACT

1.  A Board decision in October 1999 denied the veteran's 
claim of entitlement to service connection for PTSD.
 
2.  Evidence submitted subsequent to the October 1999 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD. 




CONCLUSIONS OF LAW

1.  The veteran's claim was denied by the Board in October 
1999.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.303 (2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD-214 shows that he did not have any foreign 
service.  His last duty assignment was with the 134th 
Aviation Company, 1st Infantry Division.  

Service personnel records show that after the veteran's 
training ended, he began service as a unit supply specialist 
with the HHC, 1st Aviation Battalion in January 1984.  On 
March 26, 1984, he was assigned to C Company with the 1st 
Aviation Battalion.  

VA Medical Center treatment records from 1994 to 1995 show 
that the veteran was treated for PTSD.  

Social Security Administration (SSA) records show that the 
veteran was determined to be disabled due to anxiety-related 
disorders effective September 1994.  A psychological report 
from September 1996 shows that the veteran was diagnosed with 
PTSD.  

At the veteran's hearing before the RO in April 1998, he 
testified that he was in Honduras in 1983, 1984, 1985, and 
1986, for 4 "120 day" tours.  He stated that the purpose of 
his missions in Honduras was to help the Hondurans fight the 
Nicaraguans.  He stated that he was in helicopters and that 
they would drop off Hondurans and return to pick them up.  He 
stated that he would pick up dead bodies of US soldiers and 
Honduran soldiers.  He described picking up dead American 
soldiers from when a C-130 plane crashed by the Nicaraguan 
border.  He stated that the NPRC told him that it thought 
there was enough information for his claim.  He described his 
TDY orders.  He testified that his MOS said "supply 
specialist" but he was actually performing duties as a 
"company armor."  He stated that he was with the C Company, 
1st Aviation, but when he went overseas, he changed to the 
134th Aviation (page 5).  

He stated that he usually went to Honduras from November to 
March every year, and then returned to Ft. Riley, Kansas.  He 
stated that the trips to Honduras did not appear as foreign 
deployments, since the trips were labeled as "re-foraging."  
He testified that he took an "armor" course for his 
position in the unit as "company armor."  The veteran 
thought that a lot of personnel records were missing, 
including an Article 15 record, and the TDY orders to 
Honduras (page 9).  He requested that his morning reports be 
obtained (page 12).  

In May 1998, the RO received a document from the NPRC that 
the "record does not indicate any TDY to Honduras."

In the August 1998 1-646, the veteran's representative 
asserted that the veteran's immunization records showed that 
he was given Gamma Globulin and Plague shots during 1983-
1984, indicating that he was to be deployed to a remote area.  

In a March 1999 statement, the veteran stated that a couple 
of months prior, eh had sent some letters that he had sent to 
his grandmother while he was in Central America.  He wanted 
to ensure that those letters were considered by the Board.  
However, a review of the claims file up to March 1999 shows 
that the letters the veteran referred to were not of record.  

In an October 1999 decision, the Board denied the veteran's 
claim of service connection for PTSD.  The veteran's claim 
was denied because the evidence failed to show that he 
underwent verifiable stressors while on active duty.  
Evidence submitted subsequent to that decision is summarized 
below:

In the veteran's May 2002 substantive appeal, he asserted 
that he was in Honduras for 4 "120 day tours" and that he 
had letters he had written to his grandmother and mother from 
Hondurans.  He wrote that he had a sergeant in Germany who 
was in Honduras with the veteran and was sending a letter.  

In October 2002, the veteran submitted copies of letters (and 
the envelopes that the letters were in) that he had written 
to his grandmother in 1984-1985.  In the letters the veteran 
mentioned that he would be back in the United States in March 
1985.  One of the envelopes was stamped, "Army Postal 
Service, 4 Jan. 1985."  The veteran's return address was 
listed as "APO Miami."  


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for PTSD.  

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which was 
received in October 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated October 1999, the Board denied the 
appellant's claim of service connection for PTSD.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the appellant.  
38 U.S.C.A. § § 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 
(2001).  

It is determined that since the October 1999 decision, the 
appellant has submitted new and material evidence in order to 
reopen his claim.  In particular, in October 2002, the 
veteran submitted copies of letters (and the envelopes that 
the letters were in), that he wrote to his grandmother in 
1984-1985.  In particular, one of the envelopes was stamped 
"Army Postal Service, 4 Jan. 1985", and the veteran's 
return address was listed as "APO Miami."  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Thus, it is new.  It is noted that 
the veteran stated in March 1999 that he had submitted some 
letters that he had sent to his grandmother a couple of 
months ago (which would have placed the receipt of the 
letters before the October 1999 decision), those letters (or 
copies of them) are not of record.  

The veteran's claim was denied in October 1999 because the 
evidence did not show that the veteran's stressors could be 
verified.  Since the aforementioned letters and their 
envelopes relate to a crucial question in the  appellant's 
case, i.e., whether or not the veteran was in Honduras during 
his military stay, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the  appellant's claim.  Accordingly, the claim 
is reopened, and must be considered in light of all the 
evidence, both old and new.  




ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for PTSD, the appellant's claim 
is reopened.  


REMAND

Now that the claim of service connection for PTSD has been 
reopened, the next step is to address the veteran's claim on 
the merits.  He claims that while he was in the Army, the 
military company he was with was sent to Honduras for 
temporary "120 day" tours.  He claims that these tours 
occurred between December and March during his period of 
service in 1983, 1984, 1985, and 1986.  He stated that during 
these tours he would assist in picking up dead bodies of US 
and Honduran soldiers. He cited one stressor in particular of 
assisting with the cleanup of a C-130 plane crash by the 
Nicaraguan border.  Service personnel records show that the 
veteran was with the C Company of the 1st Aviation Battalion 
after his initial training ended in December 1983, although 
the veteran claims that he was with the 134th Aviation 
Battalion when he went overseas.  

The AMC should make an effort to obtain more specific 
information from the veteran about going on temporary "120 
day" tours to Honduras, and exactly what stressors the 
veteran was exposed to while he was in Honduras.  Regardless 
of whether the veteran responds to such request, the AMC must 
still attempt to verify with the CURR (Center for Unit 
Records Research) whether the veteran was sent on temporary 
tours overseas.  In particular, the AMC must attempt to 
verify if the veteran was sent on temporary tours to Honduras 
between December 1984 and March 1985 while he was with the C 
Company of the 1st Aviation Battalion (it is noted that this 
is the time period during which the veteran has submitted 
copies of letters to his grandmother).  The AMC should also 
make an effort to determine if the veteran was with the 134th 
Aviation Battalion when he went overseas, as he claimed at 
his April 1998 hearing.  The AMC should also inform the 
veteran that he should attempt to submit the letter from the 
sergeant that he referenced in his May 2002 substantive 
appeal.  

The AMC should forward to the CURR as much specific 
information as possible about the veteran's claimed stressor 
during the time period between December 1984 and March 1985, 
and any other period that the veteran identifies.  CURR 
should provide all relevant documents as appropriate for the 
time periods in question, to include daily journals, 
operational reports - lessons learned documents, and unit 
histories.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The AMC should take appropriate steps 
to contact the veteran in order to afford 
him another opportunity to provide 
additional information regarding the 
veteran's claimed temporary duties to 
Honduras in 1983, 1984, 1985, and 1986, 
in particular, the tour between December 
1984 and February 1985 where the veteran 
assisted with the cleanup of the accident 
of a C-130 crash in Honduras near the 
Nicaraguan border.  The AMC should also 
inform the veteran that he should attempt 
to submit the letter from the sergeant 
that he referenced in his May 2002 
substantive appeal.  He should be asked 
specifically whether he was with the C 
Company of the 1st Aviation Battalion, or 
with the 134th Aviation Battalion when 
these attacks took place.  He should 
include specific details of the plane 
crash and any other stressors during 
service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  

2.  The AMC should prepare and send a 
summary of the known details of the 
cleanup of the wreck of the C-130 plane 
that crashed near the Nicaraguan border 
that the veteran described with the CURR, 
7798 Cissna Road, Springfield, VA  22150.  
The AMC should forward to the CURR the 
veteran's DD-214 Form and DA-20 Form.  
CURR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, and unit histories 
for the time period from December 1984 to 
February 1985.  Any response received 
from CURR should be made part of the 
record.

3.  If the CURR requests more specific 
descriptions of the stressors in 
question, notify the veteran and request 
that he provide the necessary 
information.  If the veteran provides 
additional information, forward it to the 
requesting agency.  

4.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has, along with a medical 
opinion as to the etiology of each 
diagnosed disorder.  If a diagnosis of 
PTSD is reported, the examiner should 
identify the stressor or stressors on 
which the diagnosis is based.  

5.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

6.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for service connection 
for PTSD.  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, issue a supplemental statement 
of the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


